Franklin App. No. 12AP-676, 2013-Ohio-4205. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
Upon consideration of the joint motion to remand, it is ordered by the court that the motion is granted and the cause is remanded to the court of appeals to rule on the pending motion to vacate.
It is further ordered that the briefing schedule remains stayed and the parties shall notify the court within ten days of the court of appeals ruling on the motion to vacate.